United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sioux Falls, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1001
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 28, 2020 appellant, through counsel, filed a timely appeal from a February 12,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder or
cervical condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On April 14, 2012 appellant, then a 51-year-old former food service worker, filed an
occupational disease claim (Form CA-2) alleging injuries to her left shoulder and cervical spine as
a result of her federal employment duties. She noted that she first became aware of her claimed
conditions on January 12, 2010. On the reverse side of the claim form, the employing
establishment indicated that it had removed appellant from employment, effective
December 13, 2010. OWCP assigned this claim OWCP File No. xxxxxx782.4
Appellant submitted an October 7, 2011 statement describing her work history. She
indicated that she began her employment on September 18, 2006 as a food service worker, which
included unloading trucks and filling soda machines with ice. According to appellant, she was
placed on light duty on September 7, 2007, which included a 20-pound lifting restriction, but she
continued to work beyond her restrictions. Appellant stated that she stopped work on October 30,
2007, returned to light-duty work in November 2007, and then underwent cervical surgery on
January 9, 2008. She reported that she returned to a light-duty cashier and grill relief position in
May 2008 and continued to do most of her regular duties except for filling soda machines and
unloading trucks. In May 2009, appellant’s work hours were reduced to four hours a day. She
underwent left shoulder surgery in June 2009 and returned to light-duty work in December 2009.
In a report dated July 14, 2012, Dr. Jack Rook, a Board-certified physiatrist noted that an
October 29, 2007 cervical magnetic resonance imaging (MRI) scan indicated multilevel
degenerative disc disease with disc herniations at all levels from C3-4 through C6-7. He stated
that appellant’s cashier duties included repetitive use of the upper extremities. Dr. Rook also noted
appellant’s regular job duties and indicated that in September and October 2007 she performed
regular duties although recommended work restrictions had been made. His diagnoses included
permanent aggravation of cervical degenerative disc disease and acromioclavicular (AC) joint
disease. Dr. Rook further stated that, between appellant’s return to work in September 2007 and
when she was taken off work on October 30, 2007, her job involved multiple activities that stressed
3

Order Remanding Case, Docket No. 18-1571 (issued July 29, 2019); Order Remanding Case, Docket No. 17-0969
(issued March 13, 2018); Docket No. 16-0203 (issued November 16, 2016); Docket No. 14-0219 (issued
November 18, 2014); Docket No. 10-0749 (issued June 20, 2011); Docket No. 10-0525 (issued November 9, 2010).
4

The record establishes that appellant had previously filed a traumatic injury claim (Form CA-1) for a March 28,
2007 injury when she lifted a bucket of ice, which was accepted by OWCP for bilateral shoulder strains and
degenerative cervical intervertebral discs. OWCP assigned this claim OWCP File No. xxxxxx664. In a November 6,
2009 decision, OWCP found that the accepted bilateral shoulder strains and degenerative cervical intervertebral disc
conditions had resolved.

2

her neck and shoulder structures and further aggravated her condition. Appellant’s condition was
particularly aggravated by the heavy lifting associated with putting ice into the soda machine.
Dr. Rook noted:
“From a pathophysiological perspective, this activity stresses neck and shoulder
musculature, and the left shoulder joint. With regards to the left shoulder joint,
lifting the arm at and above shoulder level causes the humeral head to rise into the
shoulder joint where it comes in contact with the acromion and, in this patient’s
case, the degenerated [AC] joint. This causes the rotator cuff musculature (which
lies on the top of the humerus) to become impinged between the acromion and the
humeral head, causing pain and inflammation of the rotator cuff. That activity also
stresses the already arthritic [AC] joint. To raise a heavy object to and above
shoulder level requires contraction of neck and shoulder musculature, straining and
aggravating the underlying cervical and left shoulder myofascial condition.”
Dr. Rook further explained that after appellant returned to work in September 2007 she
further aggravated her condition to the point where she subsequently required two operations, was
given more stringent restrictions, and eventually lost her job. He concluded that with medical
probability appellant’s work activities after she returned to work in September 2007 contributed
to a permanent aggravation of her cervical degenerative disc disease and her rotator cuff/left
shoulder arthritic condition. Dr. Rook noted that appellant’s original injury had likely caused or
contributed to the left rotator cuff tear as well as a permanent aggravation of her ongoing cervical
degenerative disc disease.
By decision dated September 6, 2012, OWCP denied appellant’s claim. On September 24,
2012 appellant, through counsel, requested a hearing before a representative of OWCP’s Branch
of Hearings and Review. By decision dated April 4, 2013, the hearing representative affirmed the
September 6, 2012 decision.
On September 30, 2013 appellant, through counsel, requested reconsideration. By decision
dated October 10, 2013, OWCP denied appellant’s request for reconsideration.
On November 12, 2013 appellant, through counsel, filed an appeal to the Board. By
decision dated November 18, 2014, the Board found that the issue in the present case was whether
appellant has established causal relationship between any diagnosed condition and identified job
duties, including work performed in September and October 2007, as well as work from April or
May 2008.5 The Board noted, appellant had begun working as a food service worker in
September 2006 and was working light-duty positions as of September 2007, although the exact
work duties were not clear from the record. The Board reviewed the medical evidence, including
the July 14, 2012 report from Dr. Rook. The Board found that Dr. Rook did not discuss in detail
appellant’s work history or clearly explain causal relationship between job duties and the
diagnosed aggravation of cervical and left shoulder myofascial conditions. Dr. Rook appeared to
be referring to heavy lifting, but the nature and extent of such lifting was not clear from the record.
Appellant had indicated, for example, that she did not perform heavy lifting such as lifting of ice
5

Docket No. 14-0219 (issued November 18, 2014).

3

buckets in the light-duty job performed in 2008. The Board affirmed the October 10, 2013 OWCP
merit decision denying the occupational disease claim.
In a statement dated March 4, 2015, appellant described her duties from May 2008 through
May 2009 working in food service and running a cash register, bagging goods, stocking shelves,
preparing food and beverages, and cleaning. She noted that when she worked in a coffee shop,
she would use a coffee machine that required reaching above the shoulder to retrieve the coffee
and to fill it. Appellant noted that she covered coworkers’ duties when they were on break.
In an April 2, 2015 report, Dr. Rook reviewed appellant’s March 4, 2015 statement and
reported that he had additional information regarding appellant’s work activities after she returned
to work in September 2007. He described appellant’s work duties as food preparation, cooking,
serving, pushing carts, loading food and other items, as well as filling soda machines with ice.
Dr. Rook noted that she was performing these duties in September and October 2007. He opined
that based upon the description of appellant’s job duties, he would again state within a reasonable
degree of medical certainty that the work activities that appellant performed after she returned to
work in September 2007 resulted in a worsening of her neck and left shoulder condition. Dr. Rook
further explained that the shoulder and cervical conditions were particularly aggravated by loading
the ice machine on a daily basis. He reported that this activity required contraction of the shoulder
muscles and the cervical paraspinal muscles. As to cervical degenerative disc disease, Dr. Rook
discussed hyperextension movement of the head and stretching of the annular fibers of the cervical
discs. With regards to a left rotator cuff tear, he reported that repetitive reaching overhead required
contraction of the rotator cuff on a repeated basis. Dr. Rook also opined that repeated impact of
the rotator cuff against the AC joint contributed to wear and tear and progressive inflammation of
this structure leading to the need for surgical treatment of the symptomatic rotator cuff tear. He
indicated that other tasks performed by appellant required repetitive forceful contraction of the
rotator cuff, including cleaning industrial kettles, loading dishes into the dishwasher, cleaning large
industrial pots and pans, mopping floors using a large industrial mop, and loading and unloading
supplies. Dr. Rook noted “that there was no medical evidence of a cuff tear” until appellant was
seen on August 5, 2008. If this was correct, then he related it would be his opinion with medical
probability that the repetitive work as described above contributed to the development of the
rotator cuff tear.
In a letter dated April 29, 2015, OWCP requested that the employing establishment submit
comments regarding the reconsideration request. In a May 14, 2015 response, an employing
establishment human resources specialist asserted that appellant’s description of her light-duty job
duties from 2008 to 2009 was inaccurate. A May 11, 2015 statement from a supervisor was
submitted. The supervisor asserted that appellant worked as a cashier, sitting by the cash register
and conducting transactions.
On June 25, 2015 OWCP received a June 25, 2015 letter from counsel. Counsel argued
that work activities in September and October 2007 had worsened appellant’s condition. In
addition, appellant argued that work activities since April 2008 were corroborated by medical and
eyewitness evidence. Counsel resubmitted an August 25, 2015 statement from a coworker
asserting that in May 2008 appellant did work as a cashier, but also did other duties such as
working the grill.

4

Appellant requested reconsideration and by decision dated June 25, 2015, OWCP denied
modification of its prior decision. It found that her March 4, 2015 statement had, in essence,
indicated that work duties from May 2008 to May 2009 had caused her cervical and left shoulder
conditions. According to OWCP, Dr. Rook’s explanation was “moot,” because he discussed the
impact of duties performed prior to May 2008.
Appellant requested reconsideration and contended that OWCP had misrepresented her
argument, as her claim was also based on job duties performed in 2007. In addition, she indicated
that, with respect to job duties from 2008 to 2009, she had provided eyewitness statements
corroborating her account of her physical duties at work. By decisions dated October 7 and
November 9, 2015, OWCP denied reconsideration.
On November 13, 2015 appellant, through counsel, appealed to the Board. In a
November 16, 2016 decision, the Board set aside OWCP’s June 25, 2015 decision and remanded
the case to OWCP for further development.6 The Board noted that appellant had claimed that her
federal employment duties through 2007 had contributed to her neck and left shoulder conditions,
and as such, discussion of those conditions in Dr. Rook’s April 2, 2015 report did not render the
report “moot.” On remand, the Board ordered that OWCP properly review Dr. Rook’s April 2,
2015 report in light of these findings.
In its March 8, 2017 decision, OWCP found that appellant had not submitted sufficient
evidence to establish causal relationship between the accepted factors of her federal employment
post-2007 and her diagnosed neck and shoulder conditions. It found that Dr. Rook’s report was
insufficient to modify the June 25, 2015 decision, because Dr. Rook reviewed appellant’s federal
employment factors from 2006 to 2007.
By order dated March 13, 2018, the Board set aside the March 8, 2017 decision and
remanded the case to OWCP for issuance of a merit decision properly reviewing Dr. Rook’s
April 2, 2015 report as directed by the Board in its November 16, 2016 decision.7 The Board
found that OWCP had not properly analyzed Dr. Rook’s April 2, 2015 report in light of the Board’s
finding that the accepted factors of appellant’s federal employment through 2007 were relevant to
appellant’s claim. Instead, OWCP had merely repeated its prior finding that Dr. Rook’s report
was insufficient to modify the June 25, 2015 decision, because Dr. Rook reviewed appellant’s
federal employment factors from 2006 to 2007.
On remand, OWCP issued an August 3, 2018 decision where it again denied modification,
finding that appellant had not established causal relationship. In evaluating Dr. Rook’s April 2,
2015 opinion on causal relationship, it noted that he had not discussed other relevant medical
evidence, including an October 29, 2007 cervical MRI scan and medical reports dated April 13
and 22, 2009. OWCP identified what it considered to be pertinent findings from the above-noted
evidence and explained how this information, and Dr. Rook’s failure to consider it, undermined
his April 2, 2015 opinion on causal relationship.

6

Docket No. 16-0203 (issued November 16, 2016).

7

Order Remanding Case, Docket No. 17-0969 (issued March 13, 2018).

5

On August 20, 2018 appellant, through counsel, appealed to the Board. By order dated
July 29, 2019, the Board set aside the August 3, 2018 decision and remanded the case to OWCP
for further development, including administratively combining the claim files and issuance of a
de novo decision regarding appellant’s entitlement to FECA benefits with respect to her April 14,
2012 occupational disease claim.8 The Board found that OWCP had relied upon an October 29,
2007 MRI scan and April 13 and 22, 2009 medical reports in finding Dr. Rook’s April 2, 2015
opinion insufficient to establish causal relationship, but these reports were not included in the case
record at that time.
In a memorandum dated December 4, 2019, OWCP noted that it had administratively
combined appellant’s case files under OWCP File Nos. xxxxxx782 and xxxxxx664.
An October 29, 2007 cervical MRI scan demonstrated multilevel degenerative disc disease
with disc herniation at all levels from C3-C4 through C6-C7. The C5-C6 and C6-C7 herniations
compressed the ventral cord and contributed to mild canal stenosis at C5-C6 and mild-to-moderate
canal stenosis at C6-C7.
In a report dated April 13, 2009, Dr. Thomas Ripperda, Board-certified in physical
medicine and rehabilitation, examined appellant subsequent to a left shoulder MRI scan. He noted
that the MRI scan demonstrated degenerative findings with AC joint supporting of the tuberosity
and a full-thickness tear of the supraspinatus with abnormal signal in the infraspinatus and
subscapularis. On physical examination of the left shoulder, Dr. Ripperda observed positive
Hawkins and supraspinatus tests with positive painful arc. He diagnosed left rotator cuff fullthickness tear and myofascial pain within appellant’s scapular stabilizing musculature.
In a report dated April 22, 2009, Dr. Jeffrey S. Kalo, an osteopath and orthopedic surgery
specialist, examined appellant’s left shoulder on referral from Dr. Ripperda. He noted that she
was injured at the employing establishment in March 2007 when lifting a heavy bucket of ice with
her left shoulder and feeling something “pop” in her shoulder. Dr. Kalo related appellant’s
physical examination findings regarding the left shoulder; mild paresthesias in her right arm with
lesser parasthesias in her left arm; and reduced reflexes at the biceps and triceps. He also observed
soft tissue swelling, a positive lift-off sign, and a positive hyper crossover test. Dr. Kalo noted
that everything seemed to hurt her shoulder, “maybe a bit out of proportion to her physical
findings.” Reviewing an MRI scan of the left shoulder, he noted a damaged labrum with fraying,
a substantial cuff tear of both the supraspinatus and infraspinatus tendons, cuff arthropathy, and
edema of the AC joint. Dr. Kalo diagnosed mild AC joint arthrosis and significant cuff tearing of
the left shoulder and a significant history of cervical spine pain status post cervical spine fusion.
He observed that it appeared she had a cuff tear from the initial injury that had possibly been
missed, or “as part of the cervical spine process at this point being fully addressed.”
On February 12, 2020 OWCP again denied modification, finding that appellant had not
established causal relationship. It found that Dr. Rook’s April 2, 2015 report was not wellreasoned as it did not provide discussion of objective findings to support that the change in her
underlying degenerative cervical condition was brought on by the performance of her federal
duties. OWCP further found that Dr. Rook had not described how and why the performance of
8

Order Remanding Case, Docket No. 18-1571 (issued July 29, 2019).

6

her federal duties leading to her current left shoulder symptoms materially changed the underlying
progression of her preexisting degenerative shoulder conditions. It noted that Dr. Rook’s opinion
in his April 2, 2015 report was in conflict with his previous opinion dated July 14, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA9 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.10 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 The opinion of the physician must be based on a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors.13
ANALYSIS
The Board finds that this case is not in posture for decision.
The issue in the present case is whether appellant has established causal relationship
between any diagnosed condition and the identified job duties, including work performed in
September and October 2007 and thereafter. In his April 2, 2015 report, Dr. Rook reviewed
appellant’s March 4, 2015 statement and reported that he had additional information regarding
appellant’s work activities after she returned to work in September 2007. He described appellant’s
9

Id.

10

C.K., Docket No. 19-1549 (issued June 30, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); Elaine
Pendleton, 40 ECAB 1143 (1989).
11

L.C., Docket No. 19-1301 (issued January 29, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
12

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
13

L.C., supra note 11.

7

work duties as food preparation, cooking, serving, pushing carts, loading food and other items, as
well as filling soda machines with ice. Dr. Rook noted that she was performing these duties in
September and October 2007. He opined that, based upon the description of appellant’s job duties,
he would again state within a reasonable degree of medical certainty that the work activities that
appellant performed after she returned to work in September 2007 resulted in a worsening of her
neck and left shoulder condition. Dr. Rook further explained that the shoulder and cervical
condition were particularly aggravated by loading the ice machine on a daily basis. He reported
this activity required contraction of the shoulder muscles and the cervical paraspinal muscles. As
to cervical degenerative disc disease, Dr. Rook discussed hyperextension movement of the head
and stretching of the annular fibers of the cervical discs. With regard to a left rotator cuff tear, he
reported that repetitive reaching overhead required contraction of the rotator cuff on a repeated
basis. Dr. Rook also opined that repeated impact of the rotator cuff against the AC joint
contributed to wear and tear and progressive inflammation of this structure leading to the need for
surgical treatment of the symptomatic rotator cuff tear. He indicated that other tasks performed
by appellant required repetitive forceful contraction of the rotator cuff, including cleaning
industrial kettles, loading dishes into the dishwasher, cleaning large industrial pots and pans,
mopping floors using a large industrial mop, and loading and unloading supplies. Dr. Rook stated
that while Dr. Dowdle had determined that appellant’s rotator cuff condition was unrelated to the
accepted March 28, 2007 traumatic incident, he believed that the rotator cuff condition was related
to repetitive work duties after that incident.
The Board finds that Dr. Rook’s April 2, 2015 report is sufficient to require further
development of the medical evidence. The physician is a Board-certified physiatrist and is
qualified in his field of medicine to render rationalized opinions on the issue of causal relationship.
He provided a comprehensive understanding of the medical record and case history. Dr. Rook, in
his report, provided a pathophysiological explanation as to how appellant’s work duties resulted
in aggravation of her left shoulder and cervical conditions. In contrast to his July 14, 2012 report,
his April 2, 2015 report discussed appellant’s work history in detail and provided a complete and
accurate background demonstrating his awareness of the duties of her federal employment.
Dr. Rook’s omission of analysis of the April 13 and 22, 2009 reports of Dr. Ripperda and Dr. Kalo,
as well as the October 29, 2007 MRI scan results, in his April 2, 2015 report do not render his
otherwise well-rationalized opinion insufficient to require further development.14 Similarly, his
statement in his July 14, 2012 report that appellant’s conditions were related in part to her
March 28, 2007 work injury does not conflict with the opinion in his April 2, 2015 report that work
activities after September 2007 resulted in a worsening or aggravation of her degenerative neck
and left shoulder conditions.
The Board has long held that it is unnecessary that the evidence of record in a case be so
conclusive as to suggest causal connection beyond all possible doubt. Rather, the evidence
required is only that necessary to convince the adjudicator that the conclusion drawn is rational,
sound, and logical.15 Dr. Rook’s April 2, 2015 report provided an opinion explaining that duties
14

Dr. Rook’s July 14, 2012 report referred to the October 29, 2007 MRI scan.

15

B.H. Docket No. 20-0734 (issued November 13, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
E.M., Docket No. 11-1106 (issued December 28, 2011); Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases
cited therein.

8

of appellant’s employment subsequent to her return to work in September 2007 had resulted in her
left shoulder and cervical conditions. Although the April 2, 2015 report of Dr. Rook is insufficient
to meet her burden of proof to establish her claim, it raises an uncontroverted inference between
her diagnosed left shoulder and cervical conditions and the accepted factors of her federal
employment. Accordingly, Dr. Rook’s medical opinion is sufficiently well-rationalized to require
further development of appellant’s claim.16
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.17 OWCP has an obligation to see that justice is
done.18
On remand, OWCP shall refer appellant to a physician in the appropriate field of medicine,
along with the case record and a statement of accepted facts, for an examination and a rationalized
medical opinion as to whether the accepted employment factors either caused or aggravated her
diagnosed conditions.19 If the second opinion disagrees with the explanations provided by
Dr. Rook, he or she must provide a fully-rationalized explanation explaining why the accepted
employment factors were insufficient to have caused or aggravated her diagnosed left shoulder
and cervical conditions. After this and other such development of the case record as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

D.S., Docket No. 17-1359 (issued May 3, 2019); X.V., Docket No. 18-1360 (issued April 12, 2019); C.M., Docket
No. 17-1977 (issued January 29, 2019); William J. Cantrell, 34 ECAB 1223 (1983).
17

See id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219,
223 (1999).
18

See B.C., Docket No. 15-1853 (issued January 19, 2016); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989).
19
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.C., Docket No. 19-1631 (issued February 12, 2020).

9

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

